Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 05, 2022.
Applicant's election with traverse of Group (Invention) I, claims 1-7 and 16-20 in the reply filed on August 05, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has failed to demonstrate both Inventions do not overlap each other. In it, Applicant holds that both inventions require the same patient support apparatus and the same sensor assembly that makes the scope overlaps each other. From it, Applicant concludes the Office Action has failed to established the requirements under MPEP § 806.05 (d).  This is not found persuasive because Applicant merely cites claim limitations that share minimal commonality in both Inventions, one that make the combination usable together. Specifically, the particular citing in the response completely ignores the fact that Invention I (claims 1-7 and 16-20) specifically requires the management system and the first and second controllers, one that is omitted by Invention II. This omission divides any possible overlap between the Inventions. Furthermore, the particular citing that uses the patient support apparatus and the radiation sensor assembly as the ground for traversing the restriction requirement fails to mention the fact that Invention I does not require the sensor assembly being coupled to a rail slide as required by claim 9 of the Invention II and that the patient support apparatus of the Invention II does not need to be coupled to a position sensor as required by claim 7 of the Invention I. 
In summary, Applicant’s response to the restriction requirement has not been found persuasive in that it ignores the followings: 1)  the management system and the first and second controllers included only in Invention I while being excluded by Invention II 2) the positioning assembly being coupled to a rail slide included only in Invention II while being excluded by Invention I and 3) a position sensor coupled to the patient support apparatus included only in in Invention II while being excluded by Invention II.  These mutual exclusivities enable its’ separate utility in each subcombination and thus making them NOT overlapping. 
For these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yukari et al. (JP 2017189392 A).

1. A radiation monitoring system (radiation imaging system 110), comprising: a patient support apparatus (imaging stand 105 for supporting subject 103); a radiation sensor assembly operably coupled to the patient support apparatus (radiation detection devices 106, 107, 108 (together as an assembly) mounted in the imaging table 105), wherein the radiation sensor assembly includes a radiation sensor (photodiode) and a first controller (control unit 301 acquires image data (dose) from detection devices 106, 107, 108), and wherein the radiation sensor senses radiation data corresponding to a radiation dose received by a patient; and a management system (PACS 114) including a second controller (control unit 306) that stores a patient profile database (corrected image being stored in PACS 114), wherein the second controller is communicatively coupled with the first controller, and wherein the first controller communicates the radiation data to the second controller for storage in the patient profile database to monitor the radiation dose received by the patient.
3. The radiation monitoring system of claim 1, wherein the patient support apparatus defines a cavity for selectively receiving the radiation sensor assembly (Fig. 7 shows this structure).  .
4. The radiation monitoring system of claim 1, wherein the second controller of the management system includes patient profiles stored in the patient profile database, and wherein the radiation data is stored within a respective patient profile (image data and patient information are stored in PACS 114. “PACS 114 includes a storage unit (not shown) that stores medical images and ….patient information”.) 
5. The radiation monitoring system of claim 1, further comprising: a user interface assembly (a touch panel monitor) communicatively coupled to the first controller, wherein the first controller communicates the radiation data to the user interface assembly to be displayed by the user interface assembly.
16. A method of monitoring a radiation dose, comprising: aligning a radiation sensor assembly with a selected area to receive radiation; emitting radiation toward a patient support apparatus; sensing radiation data corresponding to said radiation dose via a radiation sensor assembly; communicating the radiation data from a first controller of the radiation sensor assembly operably coupled with the patient support apparatus to a second controller of a management system; and storing the radiation data within a selected profile within the management system (Yukari anticipates this method in that each step as claimed is an inherent process required to operate its radiation system, given that the claimed invention and Yukari’s system being identical).
Claims 1, 4, 5, 16, 18, 19  and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kito et al. (US 2009/0010391 A1).
1. A radiation monitoring system (radiation image capturing system 10), comprising: a patient support apparatus (surgical table 16 for supporting patient 14); a radiation sensor assembly operably coupled to the patient support apparatus (FIG.1 shows the radiation sensor 24 is coupled to the support or table 16), wherein the radiation sensor assembly includes a radiation sensor (FIG. 2 shows a radiations sensor) and a first controller (cassette controller 46), and wherein the radiation sensor senses radiation data corresponding to a radiation dose received by a patient; and a management system (console 28) including a second controller (must inherently include a controller) that stores a patient profile database (paragraph 0028 says the patient information manager 102 of console 28 holds the patient profile), wherein the second controller is communicatively coupled with the first controller, and wherein the first controller communicates the radiation data to the second controller for storage in the patient profile database to monitor the radiation dose received by the patient.
4. The radiation monitoring system of claim 1, wherein the second controller of the management system includes patient profiles stored in the patient profile database, and wherein the radiation data is stored within a respective patient profile (paragraph 0033 says console 28 includes memory 101 and patient information 102 and cassette information manager 104, together managing and storing radiation data corresponding to patient profile”.) 
5. The radiation monitoring system of claim 1, further comprising: a user interface assembly (note pictorial illustration of console 28 in FIG. 2) communicatively coupled to the first controller, wherein the first controller communicates the radiation data to the user interface assembly to be displayed by the user interface assembly.
 16. A method of monitoring a radiation dose, comprising: aligning a radiation sensor assembly with a selected area to receive radiation (FIG. 1 shows cassette 24 must be align with radiation source 22); emitting radiation toward a patient support apparatus (FIG. 1 shows radiation X traversing patient 14); sensing radiation data corresponding to said radiation dose via a radiation sensor assembly (cassette 24); communicating the radiation data from a first controller (cassette controller 46) of the radiation sensor assembly operably coupled with the patient support apparatus (patient support 16)to a second controller of a management system; and storing the radiation data within a selected profile within the management system ((paragraph 0033 says console 28 includes memory 101 and patient information 102 and cassette information manager 104, together managing and storing radiation data corresponding to patient profile”.) .
18. The method of claim 16, further comprising: assigning identification information to the radiation data; and storing the radiation data in the selected profile associated with a patient (paragraph 0033 says console 28 includes memory 101 and patient information 102 and cassette information manager 104, together managing and storing radiation data corresponding to patient profile”.) .
19. The method of claim 16, further comprising: displaying the radiation data on a user interface assembly (note pictorial illustration of console 28 in FIG. 2)     .
20. The method of claim 16, further comprising: assigning a date to the radiation data corresponding to when the radiation data was sensed; and storing the radiation data in the selected profile within the management system corresponding to the date (ordering information mentioned in paragraph 0035 must inherently include date of radiation etc).
Allowable Subject Matter
Claims 2, 6, 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  neither Yukari nor Kito teaches the positioning assembly operated as described by claim 2. Likewise, neither of them teaches the radiation sensor including an adhesive portion and cover film in the manner as required by claim 6. Regarding claim 7, the prior art of record does not teach a position sensor as claimed. As for claim 17, neither prior art teaches to adjust the radiation sensor assembly to a position between an emitter and a detector of the radiation unit. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884